DETAILED ACTION
	The following action is in response to application 17/766,835 filed on April 6, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16 and 19 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck ‘004.  With regard to claim 15, Beck teaches a transmission comprising: at least one stationary member 9; an input member AN rotatable relative to the at least one stationary member; a plurality of planetary gearsets operatively coupled to the input member, each of the plurality of planetary gearsets including a first gearset component, a second gearset component, and a third gearset component, the plurality of planetary gearsets including a first planetary gearset RS1, a second planetary gearset RS2, a third planetary gearset RS3, and a fourth planetary gearset RS4, the input member AN is fixedly coupled to the first planetary gearset; an output member AB operatively coupled to the input member through the plurality of planetary gearsets and rotatable relative to the at least one stationary member, the output member AB is fixedly coupled to both the third planetary gearset RS3 and the fourth planetary gearset RS4; a plurality of interconnectors 6/3 which fixedly couple the first planetary gearset RS1 to both the second planetary gearset RS2 and the third planetary gearset RS3 and which fixedly couple the fourth planetary gearset RS4 to the second planetary gearset RS2; a plurality of selective couplers operatively coupled to the plurality of planetary gearsets, each of the plurality of selective couplers having an engaged configuration and a disengaged configuration (Fig. 2), the plurality of selective couplers including a first number of clutches K1/K2/K3 and a second number of brakes B1/B2/B3; and wherein the plurality of selective couplers are selectively engaged in a plurality of combinations to establish a plurality of forward speed ratios, each of the plurality of combinations having two of the plurality of selective couplers engaged (Fig. 2).  With regard to claim 16, Beck teaches the transmission,  wherein the plurality of interconnectors includes a first interconnector 6 which fixedly couples the second gearset component PL1 of the first planetary gearset, the first gearset component PL2 of the second planetary gearset, and the first gearset component PL3 of the third planetary gearset together.  With regard to claim 19, Beck teaches the transmission, wherein the plurality of interconnectors includes a first interconnector 6 which fixedly couples a majority of the plurality of planetary gearsets together (RS1/RS2/RS3).  


Allowable Subject Matter
Claims 1-14 are allowed.
Claims 17-18 and 20-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the transmission as claimed, and particularly including a second interconnector which fixedly couples the second gearset component of the second planetary gearset, the third gearset component of the third planetary gearset, and the second gearset component of the fourth planetary gearset together; a first selective coupler which, when engaged, fixedly couples the first gearset component of the first planetary gearset to the input member; a third selective coupler which, when engaged, fixedly couples the second gearset component of the first planetary gearset, the first gearset component of the second planetary gearset, and the first gearset component of the third planetary gearset to the third gearset component of the second planetary gearset; a fifth selective coupler which, when engaged, fixedly couples the second gearset component of the second planetary gearset, the third planetary component of the third planetary gearset, and the second gearset component of the fourth planetary gearset to the at least one stationary member; and a sixth selective coupler which, when engaged, fixedly couples the first gearset component of the fourth planetary gearset to the at least one stationary member, and including the remaining structure of claim 1.  The present invention also particularly includes the transmission, wherein the plurality of interconnectors includes a second interconnector which fixedly couples the second gearset component of the second planetary gearset, the third gearset component of the third planetary gearset, and the second gearset component of the fourth planetary gearset together, and including the remaining structure of claim 17.  The present invention also particularly includes the transmission, wherein the plurality of interconnectors includes a first interconnector which fixedly couples the second gearset component of the second planetary gearset, the third gearset component of the third planetary gearset, and the second gearset component of the fourth planetary gearset together, and including the remaining structure of claim 18.  The present invention also particularly includes the transmission, wherein the second number of brakes is greater than the first number of clutches, and including the remaining structure of claim 20.  The present invention also particularly includes the transmission, wherein the plurality of selective couplers includes: a first selective coupler which, when engaged, fixedly couples the first gearset component of the first planetary gearset to the input member; a third selective coupler which, when engaged, fixedly couples the second gearset component of the first planetary gearset, the first gearset component of the second planetary gearset, and the first gearset component of the third planetary gearset to the third gearset component of the second planetary gearset; a fifth selective coupler which, when engaged, fixedly couples the second gearset component of the second planetary gearset, the third planetary component of the third planetary gearset, and the second gearset component of the fourth planetary gearset to the at least one stationary member; and a sixth selective coupler which, when engaged, fixedly couples the first gearset component of the fourth planetary gearset to the at least one stationary member, and including the remaining structure of claim 31.
Suggestions for Applicant
	Applicant may also wish to amend the last line of claim 15 to read “combination having only two of the plurality of selective couplers engaged.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park ‘994 has been cited to show a similar transmission comprising:  an input member IS, four planetary gear sets PG1/PG2/PG3/PG4, an output shaft OS, a plurality of interconnectors TM3/TM5, a first number of clutches C1/C2/C3/C4, a second number of brakes B1/B2, wherein the plurality of couplers are engaged in combinations having two of the couplers engaged (Fig. 2).

FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	
Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



December 12, 2022